BECKWITH, Associate Judge:
Appellant Tyrone Jackson entered a conditional guilty plea to one count of possession with intent to distribute cocaine after police stopped his van for an apparent window tinting violation, searched the van, and found cocaine concealed in the horn of the steering wheel. Mr. Jackson argues, among other things, that the cocaine and other items found in the van should have been suppressed because the police searched his van without reasonable articulable suspicion that he was armed and dangerous. We agree with Mr. Jackson that the police did not have reasonable suspicion to believe they were dealing with a dangerous person, and that their search of the van thus violated the Fourth Amendment. We therefore reverse the trial court’s denial of Mr. Jackson’s motion to suppress.
I. Background
At the suppression hearing in this case, United States Park Police Officer Lando Norris testified that on March 17, 2010, at around 10:48 p.m., he was driving a marked police cruiser south on Minnesota Avenue in the southeast quadrant of Washington, D.C., when he noticed a white Chevrolet van with what he suspected was illegal window tinting stopped at a stop sign on 18th Street waiting to turn left onto Minnesota Avenue.1 From about 75 yards away, Officer Norris could discern through the front windshield that a woman was driving the van, which had Maryland plates. Having pulled over vehicles for suspected window tint violations between 1500 and 2000 times, Officer Norris estimated that the window tinting on the van was darker than what was allowed in either Maryland or the District of Columbia.
After the van turned onto Minnesota Avenue, Officer Norris activated the lights on his cruiser and the van pulled over immediately. A streetlight illuminated the area and provided “pretty fair lighting.” When the van came to a stop Officer Norris noticed that it “began to rock” and “there was a lot of shaking,” so instead of running the registration, he immediately *1208got out of his cruiser and walked to the driver’s side door. Officer Norris believed that Officer Alton, another police officer who was driving a cruiser just a car or two ahead of him, had seen him initiate the stop and was doubling back to assist, though he was alone at the outset.
As he approached the vehicle’s door with his flashlight, Officer Norris could see inside the van and immediately noticed that a man — Tyrone Jackson — was sitting in the driver’s seat, and that “obviously they had switched seats because the female was no longer in the driver’s seat, she was now in the passenger seat.” Officer Norris also saw “a lot of movement,” “a commotion going on in the front dash area,” and “hands moving in the dash area.” He said he “was able to see [Mr. Jackson’s] hands” and that he saw “movement along the dash area” — “there were just unnecessary movements.” According to Officer Norris, “it wasn’t anything normal that you see on a traffic stop” and it was “something [he] hadn’t seen before or that [he was] not used to seeing.” He also stated that “a lot of people when they do a lot of movement around usually they start to place weapons or try to retrieve weapons or what have you.”
Officer Norris immediately opened the driver’s door to find that Mr. Jackson’s hands were “visible” and “in plain view” at “the bottom part of the steering wheel” and “resting down by his lap.” Officer Norris twice asked Mr. Jackson what he had been doing, to which he twice replied “nothing,” though Mr. Jackson was also “pretty forthcoming” in acknowledging that he and the woman had switched places after the officer stopped them because she was not licensed to drive. Officer Norris ordered Mr. Jackson to step out of the van “because of all the movement.” When he asked Mr. Jackson whether he had any weapons on him, Mr. Jackson responded no, and the officer found no weapons after Mr. Jackson agreed to be patted down. Mr. Jackson “had [a] nervous approach about him” and Officer Norris could “feel how hard [Mr. Jackson’s] heart was beating.”
By this point Officer Alton had arrived and Officer Norris briefed him. Officer Alton handcuffed the female passenger and had her sit on the sidewalk while Officer Norris handcuffed Mr. Jackson, placed him in the back seat of the cruiser, and told him he was not under arrest. Officer Alton then searched the front passenger compartment of the van for weapons and found a one-eighth-full bottle of gin under the van’s rear floorboard, a small hatchet beside the driver’s seat, and a couple of empty Ziploc bags. Officer Alton also removed the cover of the horn on the steering wheel after noticing that it looked out of position. There, he discovered numerous Ziploc bags containing a rock-like substance that subsequent testing indicated to be cocaine.
After determining that the window tinting was much darker than the legal limit in both the District of Columbia and Maryland, and that it allowed only 20 percent of the ambient light to be transmitted through the windows, Officer Norris issued Mr. Jackson a verbal warning for the violation. He determined only after police searched the van that although Mr. Jackson had a valid driver’s license and the van was registered to him, the registration for the van had expired.
In its ruling on the suppression motion, the trial court noted that the police indisputably had probable cause to stop the van based upon the tinting violation, and that the key question therefore was whether they had reasonable articulable suspicion to search the vehicle. In the court’s view, while the driver and passenger switching places “could heighten and did heighten [Officer Norris’s] suspicion,” it was “this *1209movement towards the dash area” that Officer Norris observed as he approached the driver that most supported the officer’s concern “that the defendant might be trying to retrieve a weapon.”
The court then went on to consider whether the Supreme Court’s decision in Arizona v. Gant, 556 U.S. 332, 129 S.Ct. 1710, 173 L.Ed.2d 485 (2009), nevertheless invalidated the search. Gant held that a warrantless search of a suspect’s vehicle incident to a lawful arrest was unreasonable under the Fourth Amendment where the suspect was handcuffed and secured in a patrol car. Id. at 344, 129 S.Ct. 1710. The trial court concluded that Gant did not render the search invalid here because, although Officer Norris could have arrested Mr. Jackson for driving an unregistered automobile, he had not yet determined that the van was unregistered at the time of the search. Thus, as Mr. Jackson was not under arrest when he was in the back of the cruiser, and as there was “a very distinct possibility that [he] would return to the car after the investigatory stop and regain access to the weapon,” police had the right under Michigan v. Long, 463 U.S. 1032, 103 S.Ct. 3469, 77 L.Ed.2d 1201 (1983), to conduct what amounted to a “pat down of the passenger compartment or those places where a suspect may gain immediate control of weapons.” The court also found that removing the horn was not outside the scope of such a search for weapons as “it’s about as reachable proximity as you can possibly get.” It therefore denied Mr. Jackson’s motion to suppress the evidence that was discovered during the search.
At the conclusion of the suppression hearing, Mr. Jackson entered a conditional plea to possession with intent to distribute cocaine, reserving his right to appeal the trial court’s denial of the suppression motion. This appeal followed.
II. Analysis
Mr. Jackson argues on appeal that the trial court should have suppressed the physical evidence found in his van because the police lacked reasonable suspicion to believe Mr. Jackson was dangerous and because the search also exceeded the allowable scope of a vehicle search for weapons under Michigan v. Long, supra. Mr. Jackson also argues that the Supreme Court’s decision in Arizona v. Gant, supra, precluded the search as Mr. Jackson was handcuffed in the back of a police cruiser and not within reaching distance of the passenger compartment at the time of the search.
We apply a de novo standard of review to the trial court’s conclusion that the search of Mr. Jackson’s van was justified by reasonable articulable suspicion. Turner v. United States, 623 A.2d 1170, 1171 (D.C.1993). In Michigan v. Long, the Supreme Court authorized what amounts to a Terry frisk of a vehicle’s passenger compartment during a lawful traffic stop, allowing a search for weapons on something less than probable cause where “the police officer possesses a reasonable belief based on ‘specific and articulable facts which, taken together with the rational inferences from those facts, reasonably warrant’ the officers in believing that the suspect is dangerous and the suspect may gain immediate control of weapons.” 463 U.S. at 1049-50, 103 S.Ct. 3469 (quoting Terry v. Ohio, 392 U.S. 1, 21, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968)). To determine whether the police officer had a “particularized and objective basis” for his suspicion, we look at the “totality of the circumstances.” United States v. Arvizu, 534 U.S. 266, 273, 122 S.Ct. 744, 151 L.Ed.2d 740 (2002) (quoting United States v. Cortez, 449 U.S. 411, 417-18, 101 S.Ct. 690, 66 L.Ed.2d 621 (1981)).
*1210The trial court in this case viewed Mr. Jackson’s movement around the dashboard as the pivotal fact creating reasonable suspicion to justify the search of the van. Because we likewise view Mr. Jackson’s gesture as “[t]he knife’s edge of that decision,” Powell v. United States, 649 A.2d 1082, 1090 (D.C.1994) (Farrell, J., concurring), and because the circumstances would likely fall short of constituting reasonable suspicion in the absence of that gesture, we turn to that factor first in the totality-of-the-circumstances analysis.
Officer Norris testified that when he approached the driver’s side of Mr. Jackson’s van, he saw “hands moving in the dash area,” “a lot of movement within the front dash compartment area,” and a “commotion going on in the front dash area.” The trial court specifically credited his testimony “that he did see this movement towards the front dash” and concluded “that based on the motion, that certainly gave him a reasonable articula-ble suspicion that the defendant might be hiding or trying to retrieve contraband.” In our view, this gesture was not sufficient to arouse a reasonable fear in Officer Nelson that Mr. Jackson was presently dangerous, as there was nothing particularized about the gesture indicating he was hiding or retrieving a weapon.
Our view is consistent with other decisions of this court that have wrestled with the extent to which certain gestures by people in vehicles supported police officers’ reasonable belief that an occupant was armed and dangerous. While the totality of circumstances differs in every case, and other factors may tip the balance regardless of the nature of the particular gesture in a given case, our decisions involving so-called furtive gestures have generally drawn a distinction between conspicuous reaches under the seat and less distinct bending motions or movements toward the dash, the console, or the passenger seat. We have found a gesture to give rise to reasonable suspicion when a suspect is seen reaching down and appearing to place something under the seat, McGee v. United States, 270 A.2d 348, 349 (D.C.1970), “pulling something out of his belt and placing it under his seat,” United States v. Green, 465 F.2d 620, 623 (D.C.Cir.1972),2 or lifting his body up, then bending way down as if putting something underneath the driver’s seat, James v. United States, 829 A.2d 963, 964, 966-67 (D.C.2003). See also United States v. Glover, 851 A.2d 473, 477 (D.C.2004) (noting that a search of Glover’s car would likely have been justified if the trial court credited testimony that Glover made “a suspicious reaching movement toward the area below his seat”). When a suspect was seen trying to shove something down the front part of his pants under his coat, then holding his hands over that area, the court readily described the gesture as “an unambiguous effort to conceal a weapon.” In re D.E.W., 612 A.2d 194, 195 (D.C.1992).
On the other hand, gestures have not tended to engender reasonable suspicion when a driver was “bent over” and “making movements towards the middle of the car, towards the dashboard,” Watts v. United States, 297 A.2d 790, 791, 793 (D.C.1972), where an officer observed the driver “bend or duck towards the passenger seat,” Powell, 649 A.2d at 1085, where a man in the front passenger seat got nervous and “was fumbling with something ... in the area of his seat,” Tyler v. United States, 302 A.2d 748, 749 (D.C.1973), or when a rear seat passenger moved his *1211right arm and shoulder as if hiding or retrieving something, United States v. Page, 298 A.2d 233 (D.C.1972).
We are not unheedful of Officer Norris’s testimony that he may have been somewhat worried about his safety as he approached the driver’s door and saw the movement around the dashboard. The trial court credited the officer’s testimony that “this movement towards the dash area” was “inconsistent with anything that he had seen on a traffic stop”3 and that it “gave him concern about his own safety and the fact that the defendant might be trying to retrieve a weapon.” But we have to look at the particular facts and the extent to which they objectively indicate that Mr. Jackson was armed or reaching for a weapon. See e.g., Page, 298 A.2d at 234 (finding no objective evidence giving rise to reasonable suspicion despite officer’s testimony that “it was obvious [Page] was trying to hide something” and that he was concerned for his safety); Michigan v. Long, 463 U.S. at 1050, 103 S.Ct. 3469 (“[T]he issue is whether a reasonably prudent man in the circumstances would be warranted in the belief that his safety or that of others was in danger.”). Notwithstanding the officer’s testimony, the movement he described — “hands moving in the dash area” — did not give him particularized objective grounds for reasonably believing Mr. Jackson was moving his hands on the dashboard to retrieve a gun.
The importance of identifying a link between the nature of a particular gesture and a likelihood that the person making the gesture is armed was at issue in a D.C. Circuit case with marked similarities to the present case. United States v. Spinner, 475 F.3d 356 (D.C.Cir.2007), presented the question whether the police had reasonable suspicion to believe a man in a vehicle was armed based primarily upon the combination of his nervousness and a movement he made in which his body dipped toward the center console of the vehicle as if he were trying to get something or conceal something.4 Id. at 359. The court stated that it could “not see how the officers’ safety was implicated at all” by conduct in which Spinner “fiddl[ed] with the center console,” got out of the vehicle, left the door open, and acted nervous when police sought his consent to search the vehicle. Id. at 359. In the court’s view, there was “a logical gap between those facts — which support only the inference that Spinner may have put something (perhaps contraband) in his truck— and the conclusion that the police were ‘dealing with an armed and dangerous individual.’ ” Id. (quoting United States v. Holmes, 385 F.3d 786, 789 (D.C.Cir.2004)). “Some additional fact is needed to get from the defendant’s conduct (or his nervousness) to his likely being dangerous.” Id.
*1212The same is true here: there is a logical gap between Mr. Jackson’s movement of his hands along the dashboard and the conclusion that police were confronting someone dangerous, and under our case law, “the ambiguous movement in this case cannot be the decisive fact justifying a frisk that was otherwise unwarranted.” Powell, 649 A.2d at 1091 (Farrell, J., concurring); see also Page, 298 A.2d at 237 (“Furtive movements standing alone would hardly warrant a search[.]”). The overall calculus of factors in this case unquestionably varies from that in Spinner, and Spinner’s holding that the search there violated the Fourth Amendment by no means dictates a like conclusion here. See Nixon v. United States, 402 A.2d 816, 819 (D.C.1979) (noting that “we are to be guided by reasonableness and are not to be entangled in attempts to microscopically align the facts of the case at bar with those of prior cases having inevitably differing factual circumstances”); In re D.E.W., 612 A.2d at 198 (stating that the determination whether a furtive gesture “would warrant a man of reasonable caution in the belief that the action taken was appropriate is case specific”) (citation and internal quotation marks omitted). Yet our view that the predominant factor in the trial court’s analysis in this case suffers from the same flaw as the gesture at issue in Spinner— namely, that it lacked specific indicia that it had something to do with grabbing or concealing a weapon — nevertheless becomes dispositive where the additional circumstances do not “reasonably warrant the officers in believing that the suspect is dangerous and the suspect may gain immediate control of weapons.” Long, 463 U.S. 1032, 1049-50, 103 S.Ct. 3469 (citation and internal quotation marks omitted).
Officer Norris’s observation that the van was rocking when he pulled it over was the other factor besides the movement of Mr. Jackson’s hands on the dash that the trial court mentioned as having heightened the officer’s suspicion. It was undoubtedly no everyday occurrence for the officer to see a van “begin to rock and shake” as he pulled his cruiser up behind it, and as the trial court found, these facts would have raised, and did raise, Officer Norris’s suspicions. Officer Norris testified, however, that it was “obvious” to him right when he approached the van that the two occupants had traded places, and that Tyrone Jackson was “pretty forthcoming” in admitting they had. See Anderson v. United States, 658 A.2d 1036, 1038 (D.C.1995) (stating that “a person’s reaction to questioning” is a consideration in the reasonable suspicion analysis); cf. Terry v. Ohio, 392 U.S. at 28, 88 S.Ct. 1868 (noting that nothing in the suspects’ responses to an officer’s asking them their name served to dispel the officers’ reasonable fear that they were armed). The officer did not claim that this particular conduct gave him reason to think the occupants were armed, and his quick grasp of what had actually happened resolved any lingering confusion and presumably defused his suspicion in that regard. While an evaluation of reasonable suspicion “need not rule out the possibility of innocent conduct,” Arvizu, 534 U.S. at 277, 122 S.Ct. 744 — or nondan-gerous conduct, if not wholly innocent — we cannot ignore the reality that Officer Norris’s concerns about the rocking van were largely dispelled when he immediately saw that the occupants had switched places and understood why the van had been rocking. Given these circumstances, and given that there is nothing about people switching places in a car that inherently suggests these people are armed and dangerous, we do not view this factor as meaningfully reinforcing the lawfulness of the search for weapons under Terry.
Having concluded that the two factors upon which the trial judge primarily relied did not give rise to the officers’ reasonable articulable suspicion, we next consider the *1213extent to which other factors may have justified the search given the totality of the circumstances. That the van’s windows were tinted, for example, is an obvious consideration in the assessment of reasonable suspicion in this case. In its brief the government quotes the oft-cited language from the Fourth Circuit’s decision in United States v. Stanfield, 109 F.3d 976 (4th Cir.1997): “[W]e can conceive of almost nothing more dangerous to a law enforcement officer in the context of a traffic stop than approaching an automobile whose passenger compartment is entirely hidden from the officer’s view by darkly tinted windows.” Id. at 981. In this case, the trial court did not identify the tinting as a factor supporting its determination that there was reasonable articu-lable suspicion, presumably because of the abundant evidence that the vehicle’s interi- or, unlike that in Stanfield, was not “entirely hidden” from Officer Norris’s view and because of the lack of specific evidence that the tinting played much of a role in generating suspicion, actual or reasonable.5 The “pretty fair lighting” of a streetlight was illuminating the scene of the stop and the officer’s flashlight aided his view of things. When he was asked, “[W]hen was the first time you were able to see inside the van as you’re walking up to it,” he responded, “When I approached the driver side door, sir.” Although the officer repeatedly stated that he could not see into the van’s rear window when he first pulled the van over, he made clear that once he got to Mr. Jackson’s door, he “was able to see his hands” and he “could see the movement along the dash area.”
It is beyond question that police officers face untold dangers when they conduct traffic stops. Our task, however, is to evaluate the individualized articulable facts supporting reasonable suspicion in this case, and we would fail in that task if we were to quote Stanfield’s unbridled language and perfunctorily conclude that the van’s window tinting gave rise to reasonable suspicion in this case without checking that impulse against the facts of this case. As noted above, the testimony at the hearing suggested that Officer Norris’s suspicion was not exacerbated by the window tinting.
It is worth noting that even if the window tinting would have supported a reasonably prudent officer’s belief that he was dealing with an armed suspect, here Officer Norris did exactly what the Stanfield court authorized police to do to nullify the risk whenever officers approach a vehicle with “windows so heavily tinted that they are unable to view the interior of the stopped vehicle.” Stanfield, 109 F.3d at 981. That is, they may “open at least one of the vehicle’s doors and, without crossing the plane of the vehicle, visually inspect its interior,” id. — something the Stanfield court acknowledged “obviously ... interfered less with Stanfield’s privacy interest than would have a complete search of the vehicle’s interior permitted under Long," id. at 988. Though Officer Norris took this step and opened the driver’s door, the facts of this ease do not establish that the tinting was a meaningful factor justifying his decision not only to open the door, but to “cross[ ] the plane” of the van and conduct a Terry search of the vehicle’s interi- or.6
*1214Officer Norris’s testimony confirmed the existence of several other circumstances that are the kind of facts often relevant to an officer’s suspicion that a person is dangerous. The stop occurred at night— shortly before 11 p.m. — not far from an area where Officer Norris had arrested people for drug crimes. When the trial court interrupted the prosecutor’s questioning to ask whether it was a “high-drug area of the city,” Officer Norris said yes. The officer also testified that Mr. Jackson was acting nervous and his heart was beating hard when the officer frisked him for weapons.
That a stop occurred in a high crime neighborhood is “among the relevant contextual considerations in a Terry analysis.” Illinois v. Wardlow, 528 U.S. 119, 124, 120 S.Ct. 673, 145 L.Ed.2d 570 (2000). So is “nervous, evasive behavior,” id. at 124, 120 S.Ct. 673, and the lateness of the hour at which the stop occurred, Umanzor v. United States, 803 A.2d 983, 993-94 (D.C.2002). The trial court reiterated this evidence in its findings but did not specifically rely on these factors in ruling that the police had reasonable suspicion to believe Mr. Jackson was dangerous. Considered in light of “the whole picture” of this case, United States v. Cortez, 449 U.S. 411, 417, 101 S.Ct. 690, 66 L.Ed.2d 621 (1981), we do not find these facts sufficiently remarkable to justify the search of the van. “Although furtive movements of a suspect when combined with other significant factors may warrant further investigation or even a search,” we discern “very few artic-ulable facts here” indicating that the occupants of the van might gain immediate control of weapons. See Tyler v. United States, 302 A.2d 748, 749 (D.C.1973) (citation and internal quotation marks omitted).
The stop in this case lacked many of the hallmarks of a particularly dangerous situation. The offense for which the officer stopped the van — illegal window tinting— was a minor one that prompted Officer Nelson to give Mr. Jackson only a verbal warning and to explain the law to him. See, e.g., Powell, 649 A.2d at 1089 (“[A] routine traffic violation, coupled with a slight hesitance on the part of the motorist does not establish reasonable suspicion that a person is armed and dangerous.”); Powell, 649 A.2d at 1091 (Farrell, J., concurring) (the absence of evidence of “some graver offense” than a traffic violation undercut argument that appellant’s bending or reaching movement created reasonable suspicion). From the outset and throughout the incident, the occupants of the car cooperated with the police. The van pulled over promptly at the first indication of a stop. Cf. James, 829 A.2d at 969 (noting that “appellant further aroused suspicion by failing to stop and pull over immediately when the officer turned on his emergency lights.”). When Officer Norris opened the door Mr. Jackson held his hands in his lap, empty and visible to the officer.7 He complied when the officer ordered him out of the van, quickly acknowledged that he and the female passen*1215ger had switched seats, “didn’t have a problem with” letting the officer pat him down for weapons, and cooperated when the officer handcuffed him and placed him in the back of the cruiser. Before police ever searched Mr. Jackson’s van, they had already frisked him and found no weapon. See Spinner, 475 F.3d at 360 (finding it significant that before police searched Spinner’s vehicle they “had already determined Spinner did not have anything dangerous on his person when they frisked him — with his consent”). As in Spinner, “the encounter should have ended” after police patted Mr. Jackson down. Id.
III. Conclusion
We hold that the totality of the circumstances in this case does not establish reasonable articulable suspicion to believe Mr. Jackson was armed and dangerous.8 We therefore reverse the trial court’s denial of Mr. Jackson’s suppression motion and remand for further proceedings.
Dissenting opinion by Senior Judge BELSON.

. Officer Norris testified that he had made narcotics arrests in that area in the past.


. This court has stated with respect to the D.C. Circuit's opinion in Green that "it is fair to say that we adopted its holding as part of our case law” when we relied upon it in United States v. Thomas, 314 A.2d 464, 469 (D.C.1974). See James v. United States, 829 A.2d 963, 964, 967 (D.C.2003).


. Although the officer testified that the motion he observed was “something [he] hadn't seen before or that [he was] not used to seeing,” he also stated that "a lot of people when they do a lot of movement around usually they start to place weapons or try to retrieve weapons or what have you.”


. The fuller view of what happened in Spinner was that police officers pulled into an alley in an area where there had been several recent drug arrests and saw Spinner walking toward a parked Chevy Tahoe. Id. at 357. Spinner opened the back driver’s side door and got into the back seat, and when police told him he had to move the truck, "he kept eye contact but his body dipped, the right side of his body dipped towards the center of the back of the vehicle” and he appeared to be "struggling with something or trying to conceal something.” Id. Spinner, who appeared nervous, denied having a weapon on him, consented to a frisk of his person, but denied consent to search the vehicle. Id. Believing that Spinner had placed something in the center console, police searched the area and found a handgun. Id.


. The government also did not rely greatly upon the window tinting in support of its contention at the suppression hearing that the search was justified by reasonable suspicion. The "specific articulable facts” that the prosecutor highlighted as justifying a "limited protective search” of the vehicle were "mainly the rocking motions inside the vehicle, the sudden switched positions of people in the car and then this frantic moving of the hands around the area where the drugs were ultimately found.”


. The court in Stanfield also explicitly acknowledged that people can sometimes see through even heavily tinted windows depend*1214ing upon the available light at the particular location- — and the facts of this case may be an example of that phenomenon. Specifically, as part of its contention that the defendant’s privacy interests in the interior of his car were minimal, the Stanfield court emphasized the “undisputed evidence” before the court that "Stanfield's tinted windows would not have prevented passersby from viewing the [vehicle's] interior under all lighting conditions.” Id. at 987-88. In the court's view, "it was only because of the mere happenstance of cloud cover that the back seat of Stanfield's car was not visible.” Id. at 988.


. See Powell, 649 A.2d at 1091 (Farrell, J., concurring) (according significance to the fact that by the time police ordered appellant out of the car to conduct a Terry frisk, "his hands were visible to them” as he handed over registration documents).


. Because we conclude that the search was invalid on the ground that police lacked reasonable suspicion to believe the vehicle's occupants were dangerous, we need not reach Mr. Jackson’s alternative challenges to the search — first, that it ran afoul of Arizona v. Gant because Mr. Jackson was handcuffed in the back of a police cruiser and presented no danger to police at the time of the search, and second, that it was invalid because it exceeded the allowable scope of a search for weapons.